Allen, J.
The defendant made no contract to carry the plaintiff’s freight to Boston and to deliver it there. If the defendant delivered the car with its contents in good order to the connecting carrier in Chicago, it discharged its duty and did all that it undertook to do. The plaintiff conceded that the defendant’s responsibility ended at Chicago, and that it was not liable if the defective icing occurred between Chicago and Boston. See Darling v. Boston Worcester Railroad, 11 Allen, 295. It was therefore incumbent on the plaintiff to prove negligence on the part of the defendant before the delivery of the car to the connecting carrier in Chicago. It sought to do this by showing that the poultry arrived in Boston in bad condition by reason of defective icing. This, the plaintiff contended, made out a prima facie case. But the court found that the evidence was insufficient to determine which of the connecting carriers was at fault, and ruled that there was no presumption that the injury occurred while the goods were in the hands of the first carrier. This ruling was clearly right, and the finding upon the evidence was certainly well warranted.
Judgment for defendant affirmed.